Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 20, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146596 & (72)(77)(78)(79)                                                                           Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  CAPITAL AREA DISTRICT LIBRARY,                                                                         David F. Viviano,
            Plaintiff-Appellant,                                                                                     Justices

  v                                                                SC: 146596
                                                                   COA: 304582
                                                                   Ingham CC: 11-000200-CZ
  MICHIGAN OPEN CARRY, INC.,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motions for leave to file brief amicus curiae are
  GRANTED. The application for leave to appeal the October 25, 2012 judgment of the
  Court of Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.

        CAVANAGH, J., would grant leave to appeal.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 20, 2013
         p1113
                                                                              Clerk